DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claim 1, in addition to other limitations in the claim, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: acquiring a reference electrical parameter value of the lamp bank; and determining the number of current lamp beads according to the reference electrical parameter value and the current electrical parameter value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Signify Holding B.V. (WO 2021/239570 A1) is the closes reference which discloses a method for detecting a number of lamp beads, applied to a lighting controller, wherein the lighting controller is in communication connection with a lamp bank, the lamp bank comprises a plurality of lamp beads and termination module connected in sequence, and the method comprises: controlling the plurality of lamp beads to be turned on or turned off according to a preset rule, and acquiring a current electrical parameter value of the lamp bank; and determining the number of current lamp beads according to the termination module current value and the current electrical parameter value; but does not disclose acquiring a reference electrical parameter value of the lamp bank and the allowable subject matter described above.
Washtec Holding GMBH (WO 2017/148811 A1) discloses a method for detecting a number of lamp beads, applied to a lighting controller, wherein the lighting controller is in communication connection with a lamp bank, the lamp bank comprises a plurality of lamp beads connected in sequence, and the method comprises: controlling the plurality of lamp beads to be turned on or turned off according to a preset rule, and acquiring a current electrical parameter value of the lamp bank; and determining the number of current lamp beads according to a theoretical maximum value Nmax of test patterns and the current electrical parameter value; but does not disclose acquiring a reference electrical parameter value of the lamp bank and the allowable subject matter described above.
Knipp (2021/0112645) discloses a method for detecting a number of lamp beads, applied to a lighting controller, wherein the lighting controller is in communication connection with a lamp bank, the lamp bank comprises a plurality of lamp beads connected in sequence, and the method comprises: controlling the plurality of lamp beads to be turned on or turned off according to a preset rule; and determining the number of current lamp beads according to an on timing of a command response and a loop-back signal from loop-back logic; but does not disclose acquiring a reference electrical parameter value of the lamp bank and the allowable subject matter described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        8/5/22